PER CURIAM.
We treat this as an appeal of a non-final order pursuant to Rule 9.130(a)(3)(C)(iv) and affirm. The issues raised by the appellant regarding setoff to the accelerated *183lease payments due are issues relating to damages and not the determination of liability. However, upon remand we direct the trial court to correct the title of its order. While it is entitled “Final Judgment”, the order is in no way final and is in fact a partial summary judgment on liability-
Affirmed with directions on remand.
DOWNEY, WARNER and FARMER, JJ., concur.